        Case 5:20-cv-00224-R Document 19 Filed 04/27/20 Page 1 of 1




                 THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID GEORGE CLARK,                      )
                                         )
                  Plaintiff,             )
                                         )
v.                                       )         CIV-20-224-R
                                         )
OKLAHOMA DEPARTMENT                      )
OF CORRECTIONS, et al.,                  )
                                         )
                  Defendants.            )

                                  JUDGMENT

     In accordance with the Court’s Order entered this same day, the Complaint herein

is DISMISSED WITHOUT PREJUDICE.

     ENTERED this 27th day of April 2020.
